     Case 1:17-cr-00167-DAD-BAM Document 105 Filed 10/31/19 Page 1 of 2


 1    HEATHER E. WILLIAMS, CA SBN #122664
      Federal Defender
 2    MEGAN T. HOPKINS, CA SBN #294141
      Assistant Federal Defender
 3    Designated Counsel for Service
      801 I Street, 3rd Floor
 4    Sacramento, CA 95814
      Telephone: (916) 498-5700
 5    Fax: (916) 498-5710

 6    Attorney for Defendant
      ASHLEY MADDOX
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11        UNITED STATES OF AMERICA,                     )
                                                        )   Case No. 1:17-cr-00167-DAD-BAM
12                        Plaintiff,                    )
                                                        )   MOTION TO SEAL GOVERNMENT’S
13
          vs.                                           )   SENTENCING MEMORANDUM
14                                                      )
          ASHLEY MADDOX,                                )   Judge: Hon. Dale A. Drozd
15                                                      )   Date: November 4, 2019
                          Defendant.                    )   Time: 10:00 a.m.
16                                                      )
17                                                      )

18              Defendant Ashley Maddox hereby moves this Court for an order sealing those portions of

19    the government’s sentencing memorandum which contain sensitive and confidential medical or

20    mental health information.1

21              The sealing is requested pursuant to Eastern District Local Rule 141 and Federal Rule of

22    Criminal Procedure 57(a)(1). The Court has inherent power to seal documents. See United

23    States v. Gurolla, 333 F.3d 944 (9th Cir. 2003) (recognizing authority to accept submissions

24    under seal); see also United States v. Hickey, 185 F.3d 1064 (9th Cir. 1999); United States v.

25    Hardwell, 80 F.3d 1471, 1483-84 (10th Cir. 1996). In this district, it is common practice to seal

26    those documents or portions of documents which contain sensitive and confidential information

27
28
      1
        This concerns addressed in this motion may become moot should the Court grant the defendant’s earlier motion to
      strike the government’s sentencing memorandum on other grounds.
     Case 1:17-cr-00167-DAD-BAM Document 105 Filed 10/31/19 Page 2 of 2


 1    that would not ordinarily be available to the public, including a defendant’s mental health
 2    condition, diagnoses, or the impact of their diagnosis on other aspects of the case.
 3               In the government’s sentencing memorandum, it identifies two of Ms. Maddox’s mental
 4    health diagnoses, which should be sealed given the nature of the information2. The government
 5    also discusses the contents of a confidential report and evaluation of Ms. Maddox by Dr. Richard
 6    Geisler3. References and quotations from Dr. Geisler’s report should also be filed under seal,
 7    given the nature of the report and the context (a confidential evaluation with a mental health
 8    professional) in which Ms. Maddox made the statements referred to and quoted by the
 9    government.
10               Ms. Maddox therefore requests an order from this Court directing the sealing of those
11    portions of the government’s sentencing memorandum identified herein. Specifically, Ms.
12    Maddox requests to seal those portions of the sentencing memorandum contained at page 4, lines
13    16-18 and 20-25 and page 16, lines 19-20.4
14                                                  CONCLUSION
15               Based upon the foregoing, Ms. Maddox’s very limited request to seal portions of the
16    government’s sentencing memorandum should be granted.
17
18
                                                          Respectfully submitted,
19
20                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
21
      Date: October 31, 2019                              /s/ Megan T. Hopkins
22                                                        MEGAN T. HOPKINS
                                                          Assistant Federal Defender
23                                                        Attorney for Defendant
                                                          ASHLEY MADDOX
24
25
26
27
      2
        Dkt. 101, Page 4:16-18.
      3
28      Dkt. 101, Pages 4: 20-25 and 16:19-20
      4
        The government’s sentencing memorandum is not formatted to align with precise numbered lines of text, and so
      the lines set forth in this motion are best estimates of the sections for which sealing is requested.
          Maddox Motion to Seal Portions of                 -2-
          Government’s Sentencing Memorandum
